        Case 6:20-cv-07039-FPG Document 35-1 Filed 08/26/21 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 CARRIE M. LEO,

                               Plaintiff,                        DECLARATION OF
                                                                 KATHRYN L. SMITH
                v.
                                                                 Case No. 20-CV-7039 FPG
 NEW YORK STATE DEPT. OF ENVIRONMENTAL
 CONSERVATION, et al.
                               Defendants.



       1.      I am the Assistant United States Attorney to whom responsibility for this

matter has been assigned and, as such, I am familiar with the relevant facts.

       2.      This declaration based upon information and belief is made in support of

Defendant’s Motion to Dismiss under Rule 12(b)(5) and 12(b)(6) of the Federal Rules of

Civil Procedure.

       3.      On December 4, 2020, pro se Plaintiff Carrie M. Leo filed a Complaint

alleging violations to her rights under the U.S. Constitution pursuant to Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).

       4.      In her Complaint, Plaintiff named as defendants, inter alia, federal officials

Sonny Purdue, former Secretary of Agriculture, U.S. Department of Agriculture (“USDA”),

and Andrea D’Ambrosio, an Animal Care Inspector (“ACI”) employed by the Animal and

Plant Inspection Service of the USDA.

       5.      Former Secretary Purdue and ACI D’Ambrosio are sued in their individual

and, according to the Plaintiff’s Complaint, also in their official capacities.
        Case 6:20-cv-07039-FPG Document 35-1 Filed 08/26/21 Page 2 of 3




       6.     Upon information and belief, former Secretary Purdue and ACI D’Ambrosio

have not received service of the Summons and Complaint in this matter.

       7.     On April 16, 2021, as a courtesy, I sent Plaintiff correspondence setting out

the service requirements under Rule 4 of the Federal Rules of Civil Procedure for serving a

federal official sued in his or her individual capacity. A true and accurate copy of my

Correspondence to Carrie M. Leo dated April 16, 2021, is attached to this Declaration at

Exhibit 1.

       8.     At the close of the April 16 letter, I invited Ms. Leo to contact me if she had

questions about the content of the letter. Ms. Leo did not contact me.

       9.     Upon information and belief, USDA initiated administrative proceedings

regarding Plaintiff’s license issued by USDA pursuant to the Animal Welfare Act

(“AWA”). The administrative complaint alleged, inter alia, that Plaintiff:

       pled guilty to two violations of the State law of New York pertaining to the welfare
       and ownership of animals, and maintaining accurate records involving animals. The
       Respondent’s state LCPEE license has been revoked, based in part, on the two
       violations of State law pertaining to animals and maintaining accurate records
       involving animals. The Respondent’s actions render her unfit to hold an AWA
       license as she: 1. would be operating in violation or circumvention of State or local
       laws; 2. has been found to have violated State or local laws or regulations pertaining
       to the transportation, ownership, neglect, or welfare of animals; and 3. has refused to
       provide APHIS officials access for inspection. The Administrator has determined
       that the Respondent’s continuous possession of an AWA license would be contrary
       to the purposes of the Act, and that said license should be terminated.


       10.    On September 8, 2020, Chief Administrative Law Judge Channing D.

Strother Issued a Decision and Order terminating Plaintiff’s AWA license 21-C-0435. A




                                              2
        Case 6:20-cv-07039-FPG Document 35-1 Filed 08/26/21 Page 3 of 3




true and accurate copy of ALJ Strother’s Decision and Order is attached to this Declaration

at Exhibit 2.

        11.     Upon information and belief, on November 10, 2020, Plaintiff filed a

administrative Petition for Review of ALJ Strother’s Decision and Order.

        12.     Upon information and belief, on February 26, 2020, Judicial Officer John

Walker issued an Order Denying Plaintiff’s administrative appeal because it was filed out of

time.


DATED:          Rochester, New York,
                August 26, 2021
                                                   JAMES P. KENNEDY, JR.
                                                   United States Attorney


                                            BY:    s/KATHRYN L. SMITH
                                                   Assistant United States Attorney
                                                   Western District of New York
                                                   100 State Street, 5th Floor
                                                   Rochester, New York 14614
                                                   585-263-6760
                                                   Kathryn.L.Smith@usdoj.gov




                                               3
